Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00675-CV

                                   John M. DONOHUE,
                                        Appellant

                                             v.

BANDERA COUNTY SHERIFF’S DEPARTMENT; Daniel R. Butts, Sheriff; J.J. Martinez,
Deputy; John Doe #1; John Doe #2; John Doe #3, Individually, Jointly, Severally, and In Their
                                    Official Capacity,
                                        Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-14-0000239
                        Honorable M. Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 12, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice